           Case 1:20-cv-01364-TJS Document 22 Filed 09/03/21 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
          CHAMBERS OF                                               6500 Cherrywood Lane
       TIMOTHY J. SULLIVAN                                         Greenbelt, Maryland 20770
 UNITED STATES MAGISTRATE JUDGE                                    Telephone: (301) 344-3593

                                       September 3, 2021

LETTER TO COUNSEL:

       RE:      James W. v. Kilolo Kijakazi, Acting Commissioner of Social Security1
                Civil No. TJS-20-1364

Dear Counsel:
       On June 2, 2020, Plaintiff James W. petitioned this Court to review the Social Security
Administration’s final decision to deny his claim for Disability Insurance Benefits (“DIB”) and
Supplemental Security Income (“SSI”). ECF No. 1. The parties have filed cross-motions for
summary judgment. ECF Nos. 19 & 20. These motions have been referred to the undersigned with
the parties’ consent pursuant to 28 U.S.C. § 636 and Local Rule 301.2 Having considered the
submissions of the parties, I find that no hearing is necessary. See Loc. R. 105.6. This Court must
uphold the decision of the agency if it is supported by substantial evidence and if the agency
employed the proper legal standards. 42 U.S.C. §§ 405(g), 1383(c)(3); Mascio v. Colvin, 780 F.3d
632, 634 (4th Cir. 2015). Following its review, this Court may affirm, modify, or reverse the
Commissioner, with or without a remand. See 42 U.S.C. § 405(g); Melkonyan v. Sullivan, 501 U.S.
89 (1991). Under that standard, I will deny both motions and remand the case for further
proceedings. This letter explains my rationale.

        James W. filed his applications for disability benefits on January 14, 2014. He alleged a
disability onset date of February 6, 2012. His applications were denied initially and upon
reconsideration. He requested a hearing and thereafter appeared before an Administrative Law
Judge (“ALJ”) on November 1, 2016. In a written decision dated January 4, 2017, the ALJ found
that James W. was not disabled under the Social Security Act. James W. appealed that decision to
this Court and the Court remanded the case for further proceedings based on the Commissioner’s
consent motion for remand. See James W. v. Berryhill, No. SAG-18-867 (D. Md.). On February
26, 2020, James W. appeared for another hearing before an ALJ. In a written decision dated April
1, 2020, the ALJ found that James W. was not disabled under the Social Security Act. Tr. 594-
608. James W. now seeks review of the ALJ’s decision.
       The ALJ evaluated James W.’s claim for benefits using the five-step sequential evaluation
process set forth in 20 C.F.R. §§ 404.1520, 416.920. At step one, the ALJ found that James W. has

       1
          On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of Social Security
and is automatically substituted as a party under Fed. R. Civ. P. 25(d). See also Section 205(g) of
the Social Security Act, 42 USC 405(g) (action survives regardless of any change in the person
occupying the office of Commissioner of Social Security).
        2
          This case was originally assigned to Judge Deborah L. Boardman. On April 26, 2021, it
was reassigned to me.
           Case 1:20-cv-01364-TJS Document 22 Filed 09/03/21 Page 2 of 4



not engaged in substantial gainful activity since February 6, 2012. Tr. 596. At step two, the ALJ
found that James W. suffers from the following severe impairments: degenerative disc disease of
the lumbar spine with radicular symptoms; degenerative disc disease of the cervical spine; anxiety
disorder; and affective disorder. Tr. 597. At step three, the ALJ found that James W.’s
impairments, separately and in combination, failed to meet or equal in severity any listed
impairment as set forth in 20 C.F.R., Chapter III, Pt. 404, Subpart P, App. 1 (“Listings”). Tr. 598-
600. The ALJ determined that James W. retains the residual functional capacity (“RFC”) to:
       Perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except: He
       can lift, carry, push, or pull up to twenty pounds occasionally and ten pounds
       frequently. He can sit for six hours of an eight-hour workday and can stand or walk
       for six hours of an eight-hour workday with the option to change positions, as
       needed, up to two times per hour for up to ten minutes each time, while remaining
       on task. He can occasionally climb ramps or stairs but cannot climb ladders, ropes,
       or scaffolds. He can frequently balance and can occasionally stoop, kneel, or
       crouch, but he cannot crawl. He can engage in occasional overhead reaching
       bilaterally. He should avoid concentrated exposure to extreme cold, humidity,
       wetness, and vibration, and he should avoid all hazards. He can maintain
       concentration, persistence, and pace in two-hour increments for simple routine
       tasks, and time off task can be accommodated by regular lunch and breaks. He
       should avoid work that requires a high volume production rate pace with hourly
       quotas such as might be required in assembly line work.

Tr. 601.
        At step four, the ALJ determined that James W. cannot perform any past relevant work.
Tr. 606-07. At step five, relying on testimony provided by a vocational expert (“VE”), and
considering the claimant’s age, education, work experience, and RFC, the ALJ determined that
there are jobs that exist in significant numbers in the national economy that James W. can perform,
including router, clerical assistant, and classifier of laundry. Tr. 607. Thus, the ALJ found that
James W. was not disabled under the Social Security Act. Tr. 608.

        James W. raises two arguments in this appeal. First, he argues that the ALJ failed to resolve
apparent conflicts between the VE’s testimony and the Dictionary of Occupational Titles, as
required by SSR 00-04p and Pearson v. Colvin, 810 F.3d 204 (4th Cir. 2015). Second, he argues
that the ALJ failed to properly evaluate his impairments at step three and mistakenly concluded
that he did not meet or equal Listing 1.04A.

        After a careful review of the ALJ’s opinion and the evidence in the record, I find that the
ALJ failed to resolve an apparent conflict between the VE’s testimony and the Dictionary of
Occupational Titles. I will remand the case for further proceedings under Pearson, 810 F.3d 204.
I decline to address James W.’s argument about Listing 1.04A and express no opinion on the
ultimate merits of James W.’s disability claim.

        In Pearson, the Fourth Circuit explained that an ALJ presiding over a Social Security
disability application will rely “primarily” on the Dictionary of Occupational Titles. 810 F.3d at
207. If an ALJ also relies on testimony from a VE, the ALJ must inquire whether the VE’s

                                                 2
          Case 1:20-cv-01364-TJS Document 22 Filed 09/03/21 Page 3 of 4



testimony conflicts with the Dictionary of Occupational Titles, elicit a reasonable explanation from
the VE on any conflict, and resolve any apparent conflicts between the VE’s testimony and the
Dictionary of Occupational Titles. Id. at 207-08. An expert’s testimony that apparently conflicts
with the Dictionary of Occupational Titles “can only provide substantial evidence if the ALJ has
received [an] explanation from the expert and determined that the explanation is reasonable and
provides a basis for relying on the testimony rather than the Dictionary.” Id. at 209-10. In Pearson,
the ALJ found that the claimant could only reach upward with his nondominant arm occasionally.
Id. at 210. Relying on testimony from a VE, the ALJ also found that the claimant could perform
three occupations that the Dictionary of Occupational Titles defined to include “frequent reaching
as a requirement.” Id. Noting the apparent conflict between the VE’s testimony (which only
required the claimant to reach upward with his non-dominant arm occasionally) and the Dictionary
of Occupational Titles (which defined the jobs to include frequent reaching), the Fourth Circuit
remanded the case because the ALJ failed to elicit an explanation from the VE as to this apparent
conflict and because the ALJ failed to resolve whether such explanation was reasonable.

        In this case, the ALJ found that James W. could “engage in occasional overhead reaching
bilaterally.” Tr. 601. The VE testified that an individual with James W.’s RFC could perform the
job requirements of router, clerical assistant, and classifier of laundry. Tr. 607. But according to
the Dictionary of Occupational Titles, each of these jobs requires a worker to reach on a frequent
basis. See ECF No. 19-2 at 14. There is an apparent conflict between the VE’s testimony that a
person with James W.’s RFC (restricted to occasional overhead reaching bilaterally) can perform
jobs that require frequent reaching in any direction (presumably including frequent overhead
reaching).

       During the hearing, the ALJ asked the VE whether their testimony was consistent with the
Dictionary of Occupational Titles. The VE responded that “the DOT does not address overhead
reaching. It just addresses reaching. That part of my testimony comes from my professional
experience as a rehab counselor and researcher.” Tr. 645. The ALJ did not determine whether this
explanation was a reasonable explanation sufficient to resolve the apparent conflict between the
VE’s testimony and the Dictionary of Occupational Titles.

       This Court’s function is to review the ALJ’s decision to determine whether it is supported
by substantial evidence and whether the ALJ employed the proper legal standards. Because the
ALJ did not resolve the apparent conflict between the VE’s testimony and the Dictionary of
Occupational Titles, the Court cannot find that the ALJ’s decision (which relies on the VE’s
testimony) is supported by substantial evidence.

       For these reasons, both parties’ motions for summary judgment (ECF Nos. 19 & 20) are
DENIED. Under sentence four of 42 U.S.C.§405(g). the Commissioner’s judgment is
REVERSED IN PART due to inadequate analysis. The case is REMANDED for further
proceedings in accordance with this opinion.




                                                 3
  Case 1:20-cv-01364-TJS Document 22 Filed 09/03/21 Page 4 of 4



The Clerk is directed to CLOSE this case.

                                            Sincerely yours,

                                                   /s/
                                            Timothy J. Sullivan
                                            United States Magistrate Judge




                                       4
